Citation Nr: 0207788	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.  

2.  Entitlement to service connection for thoracic outlet 
syndrome, ulnar nerve damage.  

3.  Entitlement to service connection for otitis media.  

4.  Entitlement to service connection for a respiratory 
disability, to include due to exposure to asbestos.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1978 to September 1998.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a cardiovascular 
disability, thoracic outlet syndrome, ulnar nerve damage and 
for a respiratory disability to include due to exposure to 
asbestos, as well as the issues of entitlement to increased 
evaluations for left and right knee disabilities, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing those issues.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A current diagnosis of otitis media is not of record.  


CONCLUSION OF LAW

Claimed otitis media was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to the issue currently 
being decided.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the Board notes that the veteran has been 
informed by a statement of the case and a supplemental 
statement of the case of the laws and regulations pertinent 
to his claim and of the evidence necessary to substantiate 
his claim.  He was sent a letter from the RO in April 2002, 
specifically addressing the VCAA.  In addition, VA outpatient 
medical records have been secured, and the veteran has been 
examined by VA.  

Thus, in light of the above, the Board concludes that the 
duties to inform and to assist have been fulfilled, and there 
is no indication that there are additional documents that 
have not been obtained and would be pertinent to the present 
claim.  The appellant and his accredited representative have 
been accorded the opportunity to present evidence and 
argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Further, in considering in-service 
incurrence or aggravation, the mere fact of an in-service 
injury is not enough; there must be chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The veteran's service medical records show treatment for 
otitis media in 1991.  At separation in February 1998, he 
denied having any ear trouble, and examination of the ears 
was normal.  On examination by VA in February 1999, the 
veteran stated that he did not have a history of ear 
infections.  Examination revealed the auricle and external 
canals to be normal, bilaterally.  

It is thus, evident that no current otitis media disability 
has been shown by competent medical evidence.  Despite the 
veteran's statements that he currently suffers from otitis 
media, as a layperson without medical expertise or training, 
his statements alone are insufficient to establish the 
presence of the claimed disability.  While the veteran is 
competent to provide evidence of symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v Derwinski, 2 Vet. App. 492 (1992).  
Absent a showing of a current disability which could be 
associated with the veteran's military service, the veteran's 
claim cannot be allowed.  


ORDER

Service connection for otitis media is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

